                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                                (MILWAUKEE DIVISION)


SCOTT STEELE,                                     CASE NO. 2:19-cv-01879

       Plaintiff,                                 JUDGE LYNN ADELMAN

v.

SCRIPPS MEDIA, INC.


       Defendant.


        DEFENDANT’S CIVIL L. R. 7.1 CORPORATE DISCLOSURE STAEMENT


       The undersigned counsel of record for Defendant in the above-captioned action submits the

following in compliance with Civil L. R. 7.1 and Fed. R. Civ. P. 7.1:

       1.      Defendant Scripps Media, Inc. is an Delaware Corporation, and is a wholly-owned

subsidiary of E.W. Scripps Company, an Ohio Corporation. E.W. Scripps is publically traded on

the New York Stock Exchange under the stock symbol SSP.

       2.      The name of the law firm whose attorney will appear for the Defendant in the

above-captioned action is Baker & Hostetler LLP.


Dated: January 31, 2020.

                                                    /s/ M. Scott McIntyre
                                                    M. Scott McIntyre (OH 0075298)
                                                    BAKER & HOSTETLER LLP
                                                    312 Walnut Street, Suite 3200
                                                    Cincinnati, Ohio 45202-4074
                                                    Telephone: (513) 852-2622
                                                    Facsimile: (513) 929-0303
                                                    Email: smcintyre@bakerlaw.com

                                                    Attorney for Defendant Scripps Media, Inc.




            Case 2:19-cv-01879-LA Filed 01/31/20 Page 1 of 2 Document 5
                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 31st day of January, 2020, I caused the foregoing document to be

filed with the Clerk of this Court via the CM/ECF system, which will send a Notice of Electronic

Filing to all counsel of record.

                                                       /s/ M. Scott McIntyre
                                                       M. Scott McIntyre (OH 0075298)




                                                 -2-
4840-9736-7219.1 Case   2:19-cv-01879-LA Filed 01/31/20 Page 2 of 2 Document 5
